                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                          )
CALLEN WILLIS,                            )
                                          )
              Plaintiff,                  )
                                          )
              v.                          )      No. 17-cv-1959 (KBJ)
                                          )
FEDERAL BUREAU OF                         )
INVESTIGATION,                            )
                                          )
              Defendant.                  )
                                          )


                              MEMORANDUM OPINION

       Plaintiff Callen Willis believes that “she may have been misrepresented as

having been affiliated with and/or having been under contract with the United States

government minimally during 2014 and 2015” (Compl., ECF No. 1, ¶ 3) and that the

Federal Bureau of Investigation (“FBI”) has both “information pertaining to” this

misrepresentation and “information specific to circumstances in which [she] was

previously involved” (id. ¶ 5). In 2016 and 2017, Willis submitted a series of requests

to the FBI under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, and the

Privacy Act, 5 U.S.C. § 552a, seeking records regarding herself, copies of prior

FOIA/Privacy Act requests the FBI had received regarding her, and also the FBI’s

responses to any such requests. (See Decl. of David M. Hardy (“Hardy Decl.”), ECF

No. 15-1, ¶¶ 5–7, 9, 11–13, 18, 25, 29.) The FBI conducted searches, and while it did

not locate any records responsive to Willis’s requests seeking information about herself

(see id. ¶¶ 40–41), it did locate and produce to Willis a total of 116 pages of records

relating to FOIA/Privacy Act requests that she had previously submitted to the agency
(see id. ¶ 28). The agency’s sole withholding (for which it invoked Exemption 6) was

its redaction of the name of one FBI employee on one page. (See id. ¶ 28 n.4).

        Before the Court at present is the FBI’s motion for summary judgment, in which

it argues that it has conducted reasonable and adequate searches for records responsive

to Willis’s various requests, and that its one Exemption 6 redaction was proper. (See

Def.’s Mot. for Summ. J. (“Def.’s Mot.”), ECF No. 15, at 12–16.) 1 Willis has filed an

opposition to the FBI’s motion in which she maintains that she “is entitled to the release

of information via FOIA pursuant to the Freedom of Information Act 5 U.S.C. § 552 in

the form of a Vaughn Index.” (Mot. Opposing Summ. J. (“Pl.’s Opp’n”), ECF No. 17, at

1.) Willis has also filed a separate one-paragraph motion asking this Court to compel

the FBI to prepare a such an index. (See Mot. to Compel Preparation of a Vaughn Index

(“Mot. to Compel”), ECF No. 18, at 1.)

        On March 29, 2019, this Court issued an order that GRANTED the FBI’s motion

for summary judgment and DENIED Willis’s motion seeking to compel preparation of

a Vaughn index. This Memorandum Opinion explains the reasons for that Order. In

sum, this Court finds that the FBI a conducted a reasonable and adequate search for

records responsive to Willis’s requests, and that the FBI has sufficiently described the

reasons underlying its one redaction in the declaration that it submitted in support of its

motion for summary judgment, such that a Vaughn index is not needed.




1
  Page numbers cited herein refer to those that the Court’s electronic case-filing system automatically
assigns.


                                                   2
I.       BACKGROUND

         A.    The FBI's Electronic Databases

         The FBI has historically housed its agency records, including “applicant,

investigative, intelligence, personnel, administrative, and general files compiled and

maintained by the FBI” in a system known as the Central Records System (“CRS”).

(Hardy Decl. ¶ 32.) The FBI began using Sentinel, its next generation case management

system, on July 1, 2012, and since date, “all FBI generated records are created

electronically in case files via Sentinel[.]” (Id. ¶ 38.) Both the CRS and Sentinel are

indexed, and when the FBI receives a request for records under the FOIA or the Privacy

Act, it “employs an index search methodology” to locate responsive material. (Id.

¶ 39.)

         To search the CRS, the FBI uses an automated index application, within which

an individual’s name may be linked to “identifying information such as date of birth,

race, sex, locality, Social Security Number, address, and/or date of an event.” (Id.

¶ 37.) In addition, if a records request seeks documents that may have been generated

on or after July 1, 2012, the FBI might also perform a separate Sentinel index search.

(See id.) See also Hedrick v. Fed. Bureau of Investigation, 216 F. Supp. 3d 84, 87–88

(D.D.C. 2016) (describing in detail the FBI’s records systems and its search

procedures).

         B.    Willis’s Requests

               1.     FOIPA Request No. 1347366-000

         By facsimile dated March 23, 2016, Willis submitted a FOIA/PA request to the

FBI for “copies of all files, correspondence and other records concerning myself




                                             3
[Callen Willis].” (Ex. A to Hardy Decl., ECF No. 15-2, at 2.) 2 On March 28, 2016,

Willis sent the FBI an email message asking that “any FOIPA response be mailed to her

home address via certified mail.” (Hardy Decl. ¶ 8; see id., Ex. D.) The FBI assigned

Willis’s request for records Request Number 1347366-000, and responded to the request

on March 31, 2016, stating that “a search of the FBI’s Central Records System failed to

locate any main file records responsive to her request.” (Hardy Decl. ¶ 14.) In

addition, “[t]he FBI advised [Willis that] if she had additional information to provide

showing she was of investigative interest to the FBI, the FBI would conduct an

additional search.” (Id.)

        Willis appealed the FBI’s response, and on June 6, 2016, DOJ’s Office of

Information Policy affirmed the FBI’s determination. (See id. ¶¶ 15–17.)

                2.      FOIPA Request No. 1347366-001

        On May 4, 2016, Willis sent a letter to the FBI (with extensive attachments)

explaining why she believed she was of investigative interest to the agency; reiterating

her interest in receiving records about herself; and seeking expedited processing. (Ex.

M. to Hardy Decl., ECF No. 15-2, at 51–105.) The FBI assigned the matter Request

Number 13747366-001 (see Hardy Decl. ¶ 22), and on June 3, 2016, it sent Willis a

letter informing her that it had conducted an additional search based on the information

provided in her letter, but still did not locate any responsive records in its main files

(see id. ¶ 22). Willis did not appeal the FBI’s no-records response. (See id. ¶ 22 n.2.)




2
  Instead of sending just one copy of this document request, Willis submitted a total of six duplicate or
near-duplicate requests to the FBI concerning these same records, four of which sought expedited
processing. (See Hardy Decl. ¶¶ 6–7, 9, 11-3.) For the purpose of this Memorandum Opinion, the
Court has treated the six requests as one.



                                                    4
                3.      FOIPA Request Nos. 1380975-000 and 1380990-000

        Willis sent another letter to the FBI on July 26, 2017, in which she sought two

additional categories of information. First, she requested copies of her two prior

FOIA/Privacy Act requests from 2016, along with any other FOIA/Privacy Act

“requests submitted on my, Callen Willis’s behalf by any individual other than myself,

Callen Willis,” and she also sought the FBI’s responses to those requests. (See Hardy

Decl. ¶¶ 25.) The FBI assigned Request No. 1380975-000 to this first aspect of Willis’s

request (see id. ¶ 26), and on January 31, 2018, it released 116 pages of responsive

records, after having redacted the name of an FBI employee on one page pursuant to

Exemption 6 (see id. ¶ 28; id ¶ 28 n.4).

        The second part of Willis’ request of July 26, 2017 (to which the FBI assigned

Request No. 1380990-000), sought records pertaining to four events in Willis’s life

about which she believed the FBI had information: (1) her employment at Columbia

University’s Irving Cancer Research Center from 2014–2015; (2) the MCAT exam she

took in Halifax, Nova Scotia, in January 2015; (3) her hospitalization at Lennox Hill

Hospital in January 2015; and (4) her FOIA lawsuit against the Central Intelligence

Agency. (See id. ¶ 29.) 3 On July 31, 2017, the FBI sent Willis a letter advising her that

it had conducted “a search of the [Central Records System] . . . and no responsive

records were located[.]” (Id. ¶ 31.) Willis did not appeal this no-records response.

(See id. ¶ 31 n.6.)




3
  Willis submitted “a near duplicate” of this request by letter dated July 27, 2017. (See Hardy Decl.
¶ 30.)



                                                   5
        C.      Procedural History

        Willis filed the instant complaint on October 24, 2017; her pleading is 32 pages

in length, to which she has attached 337 pages of exhibits, and it contains one FOIA and

Privacy Act claim. (See Compl.) Willis maintains that she “has been the subject of

death threats and other abusive tactics since 2015” (id. ¶ 4), and that she “has

experienced a vast array of electronic errors from 2015-present too numerous to seem

coincidental” (id. ¶ 7). 4 Willis believes that these electronic errors “suggest[] that [the

FBI] has information specific” to her (id.); and in particular that she might have been

“misrepresented as having been affiliated with and/or having been under contract with

the United States government minimally during 2014 and 2015” (id. ¶ 3).

        Significantly for present purposes, Willis’s complaint maintains that the FBI’s

responses to her various records requests violate the FOIA, and that “the possibility

exists the FBI has prohibited [her] from exercising her right [under the Privacy Act] to

inspect records that may exist in order to correct records that are potentially inaccurate

or irrelevant.” (Id. ¶ 14(a).) As relief, Willis asks this Court to order the FBI “to make

the requested information promptly available” to her (id. ¶ 17(a)), and to order the

agency to search all its systems of records for all information pertaining to her,

including “any and all surveillance of the plaintiff over the course of her lifetime[.]”

(Id. ¶ 17(b).) 5 For any records that the agency withholds or redacts, Willis also


4
  According to the complaint, these “electronic errors” include, inter alia, problems contacting Apple
customer service regarding her iPhone (Compl. ¶ 7(a)); issues with files in her computer (id. ¶ 7(b));
unknown activity on her Gmail account (id. ¶ 7(c)); discrepancies in her medical records (id. ¶ 7(e));
errors in her cell phone call logs (id. ¶ 7(h); issues with her health insurance electronic statements (id.
¶ 7(q)); and problems with electronic payments to a hospital (id. ¶ 7(r)).
5
  There appears to be a typographical error in Willis’s complaint, as she references the “National
Security Agency,” rather than the FBI, in this paragraph.



                                                     6
requests that the agency be ordered to provide her with a Vaughn index. (See id.,

¶ 17(c).)

       On May 29, 2018, the FBI filed a motion for summary judgment and attached to

it a declaration from David M. Hardy, an FBI employee who oversees the agency’s

Records Management Office. (See Def.’s Mot.; Hardy Decl. at 1) In its motion, the

FBI argues that it is entitled to summary judgment because the agency conducted

adequate searches for records responsive to Willis’s various FOIA requests (see Def.’s

Mot. at 12–14) and properly redacted the name of one FBI employee from one page of

responsive records based on FOIA Exemption 6 (see id. at 14–16). This Court

thereafter issued an Order advising Willis of her obligation to respond to the agency’s

motion under the Federal Rules of Civil Procedure and the Local Civil Rules of this

Court. (See Order, ECF No. 16 (explaining to Willis that if she failed to file an

opposition to the FBI’s motion, the Court could accept as undisputed the FBI’s

statement of facts).)

       Willis filed an opposition to the FBI’s summary judgment motion on August 1,

2018. (See Pl.’s Opp’n.) In this filing, Willis’s sole argument is that she is entitled to a

Vaughn index. (See id. at 1 (“This is a motion opposing summary judgment as the

Plaintiff (self, non-attorney) is entitled to the release of information via FOIA . . . in the

form of a Vaughn Index.”) 6 Willis also filed a separate one-paragraph motion asking

this Court to require the FBI to produce a Vaughn index for every record it is

withholding as exempt. (See Mot. to Compel at 1.) The FBI subsequently filed an



6
  Willis submitted to this Court another copy of this document (see ECF No. 21), and pasted the
substance of this document into another filing (see ECF No. 22).



                                                  7
opposition to Willis’s Vaughn index motion (and a reply in support of its summary

judgment motion), in which it argues that Hardy’s declaration sufficiently describes the

information the FBI has withheld, such that a separate index is not necessary. (See

Reply in Supp. of Def.’s Mot., ECF No. 19, at 1–2.)


II.    LEGAL STANDARDS

       A.     The FOIA And The Privacy Act

       The FOIA “was enacted to facilitate public access to Government documents” in

order to “pierce the veil of administrative secrecy and to open agency action to the light

of public scrutiny.” Dep’t of State v. Ray, 502 U.S. 164, 173 (1991) (internal quotation

marks and citation omitted). The FOIA requires that “each agency, upon any request

for records which (i) reasonably describes such records and (ii) is made in accordance

with published rules stating the time, place, fees (if any), and procedures to be

followed, shall make the records promptly available to any person.” 5 U.S.C.

§ 552(a)(3)(A). The Court may enjoin a government agency from improperly

withholding records in its possession or under its control at the time it receives a FOIA

request. See 5 U.S.C. § 552(a)(4)(B). However, if “an agency does not possess or

control the records a requester seeks, the agency’s non-disclosure does not violate

FOIA because it has not ‘withheld’ anything.” DiBacco v. U.S. Army, 795 F.3d 178,

192 (D.C. Cir. 2015) (citing Kissinger, 445 U.S. at 150).

       “The FOIA also contains nine exemptions—i.e., specified circumstances under

which disclosure is not required.” Neuman v. United States, 70 F. Supp. 3d 416, 420–

21 (D.D.C. 2014) (citing 5 U.S.C. § 552(b)). These exemptions must be construed

narrowly, see Dep’t of the Air Force v. Rose, 425 U.S. 352, 361 (1976), and the



                                             8
government bears the burden of demonstrating that any withheld information falls

within any claimed exemptions, see Maydak v. Dep’t of Justice, 218 F.3d 760, 764

(D.C. Cir. 2000). FOIA Exemption 6, which protects “personnel and medical files and

similar files the disclosure of which would constitute a clearly unwarranted invasion of

personal privacy[,]” 5 U.S.C. § 552(b)(6), is at issue in this case.

       In addition, Willis alleges a Privacy Act violation. “The Privacy Act governs

federal agencies’ acquisition, maintenance, use, and disclosure of information

concerning individuals.” Jones v. Exec. Office of the President, 167 F. Supp. 2d 10, 13

(D.D.C. 2001). “The Privacy Act provides an individual with access to government

records that pertain to her which are contained in a system of records and allows the

individual to review and have a copy made of all or any portion of the records.”

Augustus v. McHugh, 825 F. Supp. 2d 245, 255 (D.D.C. 2011) (citing 5 U.S.C.

§ 552a(d)).

       B.     Summary Judgment In The Privacy Act And FOIA Context

       Disputes arising from an agency’s response to a request for records under either

the FOIA or the Privacy Act “typically and appropriately are decided on motions for

summary judgment.” Judicial Watch, 25 F. Supp. 3d at 136 (quoting Defs. of Wildlife

v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009)). Under Rule 56 of the

Federal Rules of Civil Procedure, a court must grant summary judgment if the

pleadings, disclosure materials on file, and affidavits “show[] that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Judicial Watch, 25 F. Supp. 3d at 136 (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)). In the FOIA/Privacy Act context, a

district court conducts a de novo review of the record, and the responding federal


                                             9
agency bears the burden of proving that it has complied with its obligations under the

FOIA and the Privacy Act. See In Def. of Animals v. Nat’l Insts. of Health, 543 F.

Supp. 2d 83, 92–93 (D.D.C. 2008). Because the court must analyze all underlying facts

and inferences in the light most favorable to the requester, see Willis v. Dep’t of Justice,

581 F. Supp. 2d 57, 65 (D.D.C. 2008), it is appropriate to enter summary judgment for

an agency only if “the agency proves that it has fully discharged its obligations[,]”

Moore v. Aspin, 916 F. Supp. 32, 35 (D.D.C. 1996); see also Winston & Strawn, LLP v.

McLean, 843 F.3d 503, 508 (D.C. Cir. 2016) (finding that “a motion for summary

judgment cannot be deemed ‘conceded’ for want of opposition”).

       “An agency seeking summary judgment in a case challenging its response to a

request for records, whether that request is made under the Privacy Act or FOIA, must

show that it conducted ‘a search reasonably calculated to uncover all relevant

documents, and, if challenged, must demonstrate beyond material doubt that the search

was reasonable.’” Williams v. Fanning, 63 F. Supp. 3d 88, 93 (D.D.C. 2014) (quoting

Truitt v. Dep’t of State, 897 F.2d 540, 542 (D.C. Cir. 1990)). A court may grant

summary judgment to the agency based on information provided in “a reasonably

detailed affidavit, setting forth the search terms and the type of search performed, and

averring that all files likely to contain responsive materials (if such records exist) were

searched.” Valencia–Lucena v. U.S. Coast Guard, 180 F.3d 321, 326 (D.C. Cir. 1999)

(internal quotation marks, citation, and alteration omitted); see also Campbell v. U.S.

Dep’t of Justice, 164 F.3d 20, 27 (D.C. Cir. 1999) (highlighting the “reasonableness”

standard). Such agency affidavits attesting to a reasonable search “are afforded a

presumption of good faith[,]” and “can be rebutted only ‘with evidence that the




                                            10
agency’s search was not made in good faith.’” Defs. of Wildlife v. U.S. Dep’t of

Interior, 314 F. Supp. 2d 1, 8 (D.D.C. 2004) (quoting Trans Union LLC v. FTC, 141 F.

Supp. 2d 62, 69 (D.D.C. 2001)).

       C.     Application Of The Governing Legal Standards To Pro Se Parties

       When evaluating the FBI’s motion for summary judgment and Willis’s motion to

compel, this Court must be mindful of the fact that Willis is proceeding in this matter

pro se. It is clear beyond cavil that the pleadings of pro se parties are to be “liberally

construed,” and that “a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers[.]” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal quotation marks and citations

omitted); see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972) (per curiam).

However, it is equally clear that “[t]his benefit is not . . . a license to ignore the Federal

Rules of Civil Procedure.” Sturdza v. United Arab Emirates, 658 F. Supp. 2d 135, 137

(D.D.C. 2009); see also McNeil v. United States, 508 U.S. 106, 113 (1993).

       This means that a pro se “complaint must still present a claim on which the Court

can grant relief.” Budik v. Dartmouth-Hitchcock Med. Ctr., 937 F. Supp. 2d 5, 11

(D.D.C. 2013) (internal quotation marks and citation omitted). Likewise, when faced

with a motion for summary judgment, a pro se plaintiff, just like a represented party,

must comply with a court’s rules regarding responses to statements of material fact and

the need to identify record evidence that establishes each element of his claim for relief.

See Grimes v. Dist. of Columbia, 794 F.3d 83, 94 (D.C. Cir. 2015) (“Because Grimes is

the plaintiff and so bears the burden of proof of her claims, it is well established that

she cannot rely on the allegations of her own complaint in response to a summary

judgment motion, but must substantiate them with evidence.”).


                                              11
III.   ANALYSIS

       Willis has not disputed the FBI’s Statement of Undisputed Facts or the assertions

made in Hardy’s declaration, nor has she made any substantive arguments in response

to the FBI’s motion for summary judgment. (See Sec. I.C, supra.) As such, this Court

accepts as true the unrebutted facts contained in Hardy’s declaration and the FBI’s

statement of material facts regarding the agency’s responses to Willis’s records

requests. See Jackson v. Finnegan, Henderson, Farabow, Garrett & Dunner, 101 F.3d

145, 154 (D.C. Cir. 1996) (noting that where a responding party does not file a

statement of material facts in dispute, “the district court is to deem as admitted the

moving party’s facts”). Consistent with D.C. Circuit precedent, this Court has

proceeded further to analyze whether or not the FBI is entitled to summary judgment

based on these undisputed facts and the governing law, see Winston & Strawn, 843 F.3d

at 508. For the reasons explained below, this Court has concluded that the FBI has

established that it conducted a reasonable search for responsive records, and that the

agency properly invoked FOIA Exemption 6 to redact the name of one FBI employee.

Therefore, the FBI is entitled to summary judgment.

       A.     The FBI Conducted Adequate Searches For Records Responsive To
              Willis’s Requests

       Based on Hardy’s uncontested descriptions of the searches that the FBI

conducted in response to Willis’s various requests for records, this Court easily finds

that the agency’s searches were adequate—even those that revealed no responsive

records. “[T]he only issue that arises when evaluating the adequacy of a FOIA search is

whether the agency used appropriate methods to carry out the search, regardless of the

results of that search.” Hedrick, 216 F. Supp. 3d at 93 (emphasis in original). And, as



                                            12
explained above, Hardy’s declaration lays out a detailed description of the types of

records maintained in its record systems and the manner in which the FBI organizes and

retrieves records from these systems. (See Hardy Decl. ¶¶ 32–38.)

         Hardy specifically states that “the CRS is where the FBI indexes information

about individuals,” and that the “CRS is the only record system where records about

[Willis] would likely be maintained[.]” (Id. at ¶ 42.) Hardy further explains that, to

identify any responsive records, FBI staff conducted CRS searches for records

responsive to Willis’s four FOIA requests using a three-way phonetic breakdown of her

full name as search terms, along with personal information, such as her date of birth,

social security number, passport number, and address. (See id. ¶¶ 40–41.) These

searches yielded no records responsive to Request Nos. 1347366-000, 1347366-001,

and 1380990-000 (Willis’s requests for general information about herself). (Id. ¶ 40.)

The FBI then confirmed these no-records results when it conducted additional searches

after receiving notice of this lawsuit. (Id. ¶ 41.) With respect to Request No. 1380975-

000 (Willis’s request for prior FOIA requests/responses about her), the FBI located and

produced 116 pages of responsive records, which Hardy described as “copies of

correspondence to and from the FBI and Plaintiff for her 2016 FOIPA request[s].” (Id.

¶ 43.)

         “[T]he touchstone when evaluating the adequacy of an agency’s search for

records in response to a FOIA request is reasonableness, and in particular, whether the

agency made ‘a good faith effort to conduct a search for the requested records, using

methods which can be reasonably expected to produce the information requested.’”

Muckrock, LLC v. CIA, 300 F. Supp. 3d 108, 125 (D.D.C. 2018) (quoting Oglesby v.




                                            13
U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990)); see also Physicians for Human

Rights v. U.S. Dep’ t of Def., 675 F. Supp. 2d 149, 164 (D.D.C. 2009) (noting that, “as

long as this standard is met, a court need not quibble over every perceived inadequacy

in an agency’s response, however slight”). Willis makes no argument that the FBI’s

search was unreasonable, and she presents no evidence that the agency acted in bad

faith; rather, she merely asserts an entitlement to the release of the information she

requested. (See generally Pl.’s Opp’n at 1–2.) This is patently insufficient to overcome

the presumption of good faith that this Court must afford to the FBI’s declaration. See,

e.g., Judicial Watch, 25 F. Supp. 3d at 137; Defs. of Wildlife, 314 F. Supp. 2d at 8.

       As such, and given the various steps that the FBI’s declarant avers that the

agency undertook to search for records in response to Willis’s requests, this Court

concludes that FBI’s searches of its records systems using variations of Willis’s name

and identifying information about her were reasonably calculated to locate any

information responsive to her four requests, see Hedrick v. FBI, 216 F. Supp. 3d at 93–

94; Lardner v. FBI, 852 F. Supp. 2d 127, 134–35 (D.D.C. 2012), and that the agency is

therefore entitled to summary judgment with respect to the adequacy of its searches for

responsive records.

       B.     The FBI Properly Relied On FOIA Exemption 6 To Redact The Name
              Of An FBI Employee Based On Personal Privacy Interests

       In his declaration, Hardy states that the FBI has invoked FOIA Exemption 6 to

redact the name of an FBI employee from one page of the 116 pages that the agency

released to Willis in response to her request for records pertaining to FOIA requests

about her. (See id. ¶¶ 28 n.4, 43–44.) This page “is an email exchange dated May 19,




                                            14
2016 from Plaintiff, informing the FBI Plaintiff was submitting an appeal of the FBI’s

decision not to expedite processing of her May 4, 2017 FOIPA request[.]” (Id. ¶ 44.)

       “In determining whether an otherwise responsive record qualifies for the

protections of Exemption 6, a court must first determine that the record fits into one of

the relevant categories—i.e., ‘personnel,’ ‘medical,’ or ‘similar files.’” Judicial Watch,

Inc. v. Dep’t of the Navy, 25 F. Supp. 3d at 137–38. It is well established that a

redacted name falls into the “similar files” category of Exemption 6, because the

Supreme Court has broadly interpreted that phrase “to include all information that

applies to a particular individual[,]” Lepelletier v. FDIC, 164 F.3d 37, 46 (D.C. Cir.

1999), regardless of “the nature of the file in which the requested information is

contained[,]” U.S. Dep’t of State v. Wash. Post Co., 456 U.S. 595, 601 (1982). This

expansive interpretation “has led courts to conclude that Exemption 6 protection not

only relates to entire physical files, but also encompasses bits of personal information

that refer to a particular individual[,]” Judicial Watch, 25 F. Supp. 3d at 142 (internal

quotation marks and citation omitted), including “such items as a person’s name,”

Lewis v. DOJ, 867 F. Supp. 2d 1, 17 (D.D.C. 2011) (citation omitted).

       If the record-categorization threshold question is satisfied, the court then looks

to “whether disclosure of that document ‘would compromise a substantial, as opposed

to a de minimis, privacy interest.’” Judicial Watch, 25 F. Supp. 3d at 138 (quoting

Nat’l Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d 873, 874 (D.C. Cir. 1989)).

“And finally, if the defendant successfully identifies a substantial privacy interest, the

court applies a balancing test that weighs the privacy interest in withholding the record

against the public’s interest in the record’s disclosure.” Id. (citations omitted).




                                             15
       In the instant case, Hardy’s declaration explains that the redaction pertains to the

name of an FBI employee, which qualifies as a “similar file” for the reasons just

explained, and that release of this information would implicate substantial privacy

interests. For example, according to Hardy, release “would connect this FBI support

personnel with the Plaintiff’s enquiry, possibly exposing him/her to additional

harassing inquiries regarding the FBI’s determinations, and searches.” (Hardy Decl.

¶ 47.) In addition, release of the employee’s name “would allow other FOIPA

requesters, members of the public, members of the press, and/or criminals to directly

email other requests and inquiries for information not related to this exchange . . . ,

thereby, interfering with this . . . employee’s abilities to conduct [his or her] daily

duties.” (Id.) Lastly, Hardy states that disclosure of this name does not serve any

public interest. (Id. (asserting that “[r]eleasing the identity of this FBI employee would

not significantly increase the public’s understanding of the FBI’s operations and

activities, including the process by which the FBI decided how to respond to [Willis’s]

specific inquiry”).)

       Willis has not challenged any of these assertions. (See Pl.’s Opp’n at 1–2.)

Moreover, this Court agrees that the privacy interest here is substantial, and that the

public interest in release of this single name is minimal, because it “reveals little or

nothing about an agency’s own conduct” and “does not further the [FOIA’s] statutory

purpose.” Beck v. Dep’t of Justice, 997 F.2d 1489, 1492 (D.C. Cir. 1993) (internal

quotation marks and citation omitted). Thus, the Court concludes that the FBI did not

violate the FOIA when it invoked Exemption 6 to withhold this employee’s name.




                                             16
       C.     The FBI Has Demonstrated That It Has Released All Reasonably
              Segregable Information

       “It has long been a rule in this Circuit that non-exempt portions of a document

must be disclosed unless they are inextricably intertwined with exempt portions.” Mead

Data Central, 566 F.2d 242, 260 (D.C. Cir. 1977); see also 5 U.S.C. § 552(b). Hardy

identifies a single piece of information that the agency has withheld on the grounds that

it is exempt from disclosure—the name of one FBI employee—and he further states that

all other information responsive to Willis’s records requests was provided to her. (See

Hardy Decl. ¶ 43.) Under these circumstances, the Court must conclude that the FBI

has demonstrated that it has satisfied its duty to release to Willis all reasonably

segregable, non-exempt information.

       D.     Willis’s Request For A Vaughn Index Is Moot Because The FBI’s
              Declaration Provides Sufficient Information Regarding The One Piece
              Of Information That The Agency Withheld

       Finally, the Court must deny Willis’s request that it compel the FBI “to provide

an itemized, indexed inventory of every agency record or portion thereof in response to

Plaintiff’s request which Defendant asserts to be exempt from disclosure, accompanied

by a detailed justification statement covering each refusal to release records or portions

thereof in accordance with the indexing requirements of Vaughn v. Rosen.” (Pl.’s Mot.

to Compel at 1.) It is true, as general matter, that if an agency withholds information

under a FOIA exemption, the agency must provide “a detailed description of the

information withheld through the submission of a so-called ‘Vaughn Index,’ sufficiently

detailed affidavits or declarations, or both.” Defs. of Wildlife v. U.S. Border Patrol,

623 F. Supp. 2d at 88 (citations omitted). But, here, the agency has not withheld any

responsive records, and has only redacted a single piece of information (an employee’s


                                             17
name). Hardy’s declaration not only identifies the withheld material, but also provides

a cogent explanation as to why disclosure of that piece of information would constitute

a clearly unwarranted invasion of that employee’s personal privacy. (See Hardy Decl.

¶¶ 28 n.4, 43-45.) Thus, the declaration accomplishes the purposes of a Vaughn index,

and thereby obviates any need for such an additional filing. See Keys v. U.S. Dep’t of

Justice, 830 F.2d 337, 349 (D.C. Cir. 1987) (explaining that “it is the function, not the

form, of the [Vaughn] index that is important”).


IV.    CONCLUSION

       Based on the FBI’s summary judgment motion and its uncontested declaration,

this Court concludes that the agency conducted reasonable searches for records

responsive to Willis’s requests, properly invoked Exemption 6 to withhold one piece of

information, and otherwise released to Willis all reasonably segregable, responsive

information. Accordingly, as stated in the Order issued on March 29, 2019, the FBI’s

motion for summary judgment has been GRANTED, and Willis’s motion to compel a

Vaughn index has been DENIED. That Order is now a final, appealable order.




DATE: May 16, 2019                        Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                            18
